Name: 2005/908/EC: Commission Decision of 14 December 2005 amending Council Directive 2002/56/EC as regards the date laid down in Article 21(3) until which Member States are authorised to extend the validity of decisions concerning equivalence of seed potatoes from third countries (notified under document number C(2005) 5020) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  marketing;  European Union law;  means of agricultural production
 Date Published: 2006-12-12; 2005-12-16

 16.12.2005 EN Official Journal of the European Union L 329/37 COMMISSION DECISION of 14 December 2005 amending Council Directive 2002/56/EC as regards the date laid down in Article 21(3) until which Member States are authorised to extend the validity of decisions concerning equivalence of seed potatoes from third countries (notified under document number C(2005) 5020) (Text with EEA relevance) (2005/908/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/56/EC of 13 June 2002 on the marketing of seed potatoes (1), and in particular the second subparagraph of Article 21(3) thereof, Whereas: (1) Directive 2002/56/EC provides that, with effect from certain dates, Member States may no longer determine for themselves the equivalence of seed potatoes harvested in third countries with seed potatoes harvested within the Community and complying with that Directive. (2) However, as work to establish a Community equivalence for seed potatoes from all the third countries concerned had not been completed, Directive 2002/56/EC permitted Member States to extend until 31 March 2005 the validity of equivalence decisions which they had already taken for seed potatoes from certain third countries not covered by a Community equivalence. (3) In the absence of Community rules on the equivalence of seed potatoes harvested in third countries with seed potatoes harvested within the Community, the authorisation granted to Member States by Directive 2002/56/EC to extend the period of validity of equivalence decisions should be continued for a three year period. (4) Directive 2002/56/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 In the first subparagraph of Article 21(3) of Directive 2002/56/EC, 31 March 2005 is replaced by 31 March 2008. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 December 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 193, 20.7.2002, p. 60. Directive as last amended by Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23).